Case: 21-50041     Document: 00516305729         Page: 1     Date Filed: 05/03/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                    May 3, 2022
                                  No. 21-50041
                                                                  Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Filomeno Trevino Franco,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:08-CR-92-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Filomeno Trevino Franco, federal prisoner # 39748-180, appeals the
   denial of his 18 U.S.C. § 3582(c)(1)(A)(i) motion for compassionate release.
   The district court stated that it had reviewed the parties’ arguments, which
   included the Government’s response addressing the factors of 18 U.S.C.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50041      Document: 00516305729              Page: 2   Date Filed: 05/03/2022




                                     No. 21-50041


   § 3553(a), and it denied the § 3582(c)(1)(A)(i) motion “[a]fter considering
   the applicable factors provided in 18 U.S.C. § 3553(a) and the applicable
   policy statements issued by the Sentencing Commission.” We review the
   denial of Franco’s § 3582(c)(1)(A)(i) motion for an abuse of discretion. See
   United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020).
          Franco contends that the district court abused its discretion by
   treating U.S.S.G. § 1B1.13 as binding and failing to consider factors showing
   that he is not a danger to the community. See United States v. Shkambi, 993
   F.3d 388, 393 (5th Cir. 2021). However, the district court did not abuse its
   discretion because the denial was also based on an assessment of the § 3553(a)
   factors, which the Government had argued as an additional basis for denying
   the motion. See Chambliss, 948 F.3d at 693-94; see also Ward v. United States,
   11 F.4th 354, 360-62 (5th Cir. 2021). Franco’s disagreement with the district
   court’s balancing of the § 3553(a) factors is unpersuasive. See Chambliss, 948
   F.3d at 694. We do not consider his arguments, raised for the first time on
   appeal, that he is entitled to relief under section 404 of the First Step Act of
   2018, 132 Stat. 5194. Cf. United States v. Thompson, 984 F.3d 431, 432 n.1
   (5th Cir.), cert. denied, 141 S. Ct. 2688 (2021).
          Franco’s motion for appointment of counsel is DENIED, and the
   judgment of the district court is AFFIRMED.




                                           2